Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Brodbine on 6/8/2022.

The application has been amended as follows: 
The last 2 lines of claim 1 currently read; 
“a leading edge that is arc-shaped, and 
a trailing edge that is arc-shaped.”, 
this has been replaced with; 
“a leading edge that is arc-shaped, 
a trailing edge that is arc-shaped, and 
wherein the quarter chord line of the stabilizer wing is closer to the aft region at at least one of the left or right wing tips than at the center line of the fuselage.”.
Claims 2, and 3 have been cancelled.
Line 1 of claim 17 currently reads “the single rotor”, this has been replaced with “the main rotor”.
The last 2 lines of claim 19 currently read; 
“a leading edge that is arc-shaped, and 
a trailing edge that is arc-shaped.”, 
this has been replaced with; 
“a leading edge that is arc-shaped, 
a trailing edge that is arc-shaped, and 
wherein the quarter chord line of the stabilizer wing is closer to the aft region at at least one of the left or right wing tips than at the center line of the fuselage.”.
Line 4 of claim 21 currently reads “curvature”, this has been replaced with “curvature.”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a stabilizer wing is provided with: a left wing tip, a right wing tip, a quarter chord line with a non-zero curvature, the non-zero curvature of the quarter chord line leading to reduced unsteady aerodynamic loads caused by the wake of the main rotor on the stabilizer wing relative to a stabilizer with a straight quarter chord line, such that an interaction between the vortices generated by the main rotor and the quarter chord line is spread out over time, a leading edge that is arc-shaped, and a trailing edge that is arc-shaped, and wherein the quarter chord line of the stabilizer wing is closer to the aft region at at least one of the left or right wing tips than at the center line of the fuselage.
Claim 19 is allowable because the prior art of record fails to teach or suggest a stabilizer wing that is connected to the tail boom, the stabilizer wing having: a left wing tip having a left wing tip end surface,	 a right wing tip having a right wing tip end surface, a quarter chord line with a non-zero curvature, a leading edge that is arc-shaped, and a trailing edge that is arc-shaped, and wherein the fuselage extends in longitudinal direction between the nose region and an aft region, and wherein the quarter chord line of the stabilizer wing is closer to the aft region at at least one of the left or right wing tips than at the center line of the fuselage.
The best prior art of record is Bova (US #10,450,062) which does teach a stabilizer wing that is connected to the tail boom, the stabilizer wing having: a left wing tip having a left wing tip end surface, a right wing tip having a right wing tip end surface, a quarter chord line with a non-zero curvature, a leading edge that is arc-shaped, and a trailing edge that is arc-shaped, and wherein the fuselage extends in longitudinal direction between the nose region and an aft region.  But Bova does not teach that the quarter chord line of the stabilizer wing is closer to the aft region at at least one of the left or right wing tips than at the center line of the fuselage, instead Bova teaches that the stabilizer wing is swept forward with each of the wing tips connecting to the main wing located at the center of the aircraft, it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the stabilizer wing of Bova to have the quarter chord line of the stabilizer wing is closer to the aft region at at least one of the left or right wing tips than at the center line of the fuselage because it would prevent the system of Bova from functioning and there is no obvious motivation to modify the wing that does not rely upon the use of hindsight reconstruction.
None of the other prior arts of record teach a stabilizer wing that is connected to the tail boom, the stabilizer wing having: a left wing tip having a left wing tip end surface, a right wing tip having a right wing tip end surface, a quarter chord line with a non-zero curvature, a leading edge that is arc-shaped, and a trailing edge that is arc-shaped, and would not be obvious to modify Bova to teach the missing limitations.
Claim 18 is allowable for the reasons laid out in the final rejection mailed on 2/18/2022.
Claims 4-15, 17, 20, and 21 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647